Hunt, Chief Justice.
Jerel Herschel Bartlett asked the magistrate to issue an arrest warrant against Deborah Ann Horning for false swearing in connection with an affidavit she submitted in their ongoing divorce action. The magistrate denied the warrant application. Subsequently, Bartlett filed a petition for writ of mandamus against the magistrate and the district attorney, who had indicated that he did not prosecute false swearing cases, seeking to compel Horning’s arrest for false swearing. The superior court denied the writ of mandamus. Bartlett appeals, and we affirm.
A magistrate has discretion to determine whether or not probable cause exists for the issuance of an arrest warrant, and mandamus will not lie to compel the magistrate to perform this discretionary act unless a gross abuse of discretion has been shown. Chisholm v. Cofer, 264 Ga. 512 (448 SE2d 369) (1994). The magistrate court exercised its discretion in refusing to issue the warrant and that refusal was not an abuse of discretion. Id.
Further, Bartlett does not have standing to challenge the district attorney’s decision not to prosecute.
A citizen does not have a judicially cognizable interest in the prosecution or nonprosecution of another and, hence, lacks standing to contest the prosecuting authority’s policies when the citizen is neither prosecuted nor threatened with prosecution. [Cit.]
Scanlon v. State Bar of Ga., 264 Ga. 251, 253 (443 SE2d 830) (1994). Judgment affirmed. All the Justices concur.